Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  August 3, 2021                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  162467                                                                                                        Brian K. Zahra
                                                                                                              David F. Viviano
                                                                                                          Richard H. Bernstein
                                                                                                          Elizabeth T. Clement
                                                                                                           Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                    SC: 162467
                                                                       COA: 348412
                                                                       Clinton CC: 2018-010076-FH
  WEI DONG,
                   Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 3, 2021
           t0726
                                                                                  Clerk